


115 HRES 370 IH: Amending the Rules of the House of Representatives to require that a standing committee (or subcommittee thereof) hearing be held whenever there is a moment of silence in the House for a tragedy involving gun violence.
U.S. House of Representatives
2017-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
115th CONGRESS
1st Session
H. RES. 370
IN THE HOUSE OF REPRESENTATIVES

May 26, 2017
Mr. Cárdenas (for himself, Ms. Barragán, Mrs. Beatty, Mr. Beyer, Mr. Blumenauer, Mr. Brendan F. Boyle of Pennsylvania, Mr. Brady of Pennsylvania, Ms. Brownley of California, Mr. Capuano, Mr. Carbajal, Mr. Carson of Indiana, Mr. Cartwright, Ms. Judy Chu of California, Mr. Cicilline, Ms. Clark of Massachusetts, Ms. Clarke of New York, Mr. Cohen, Mr. Connolly, Mr. Conyers, Mr. Crowley, Mr. Cuellar, Mr. Cummings, Mr. Danny K. Davis of Illinois, Mrs. Davis of California, Ms. DeGette, Ms. DeLauro, Mrs. Demings, Mr. DeSaulnier, Mr. Deutch, Mr. Michael F. Doyle of Pennsylvania, Mr. Engel, Ms. Eshoo, Mr. Espaillat, Ms. Esty of Connecticut, Ms. Gabbard, Mr. Gallego, Mr. Garamendi, Mr. Gene Green of Texas, Mr. Grijalva, Ms. Hanabusa, Mr. Hastings, Mr. Himes, Mr. Huffman, Ms. Jayapal, Ms. Jackson Lee, Mr. Keating, Ms. Kelly of Illinois, Mr. Kennedy, Mr. Kildee, Mr. Langevin, Mr. Larson of Connecticut, Ms. Lee, Mr. Levin, Ms. Lofgren, Mr. Lowenthal, Mr. Ben Ray Luján of New Mexico, Ms. Michelle Lujan Grisham of New Mexico, Mrs. Carolyn B. Maloney of New York, Ms. McCollum, Mr. McEachin, Mr. McGovern, Mr. McNerney, Mr. Meeks, Ms. Meng, Ms. Moore, Mr. Moulton, Mrs. Napolitano, Mr. Norcross, Ms. Norton, Mr. Pallone, Mr. Pascrell, Mr. Payne, Mr. Perlmutter, Mr. Peters, Mr. Pocan, Mr. Polis, Mr. Quigley, Mr. Raskin, Miss Rice of New York, Mr. Ruiz, Mr. Ruppersberger, Mr. Rush, Mr. Ryan of Ohio, Ms. Sánchez, Ms. Schakowsky, Mr. Schiff, Mr. David Scott of Georgia, Mr. Serrano, Ms. Shea-Porter, Mr. Sires, Ms. Slaughter, Ms. Speier, Mr. Swalwell of California, Mr. Takano, Ms. Titus, Mr. Tonko, Mrs. Torres, Ms. Tsongas, Mr. Vargas, Mr. Veasey, Ms. Velázquez, Ms. Wasserman Schultz, Ms. Maxine Waters of California, Mr. Yarmuth, Mr. Ellison, and Mrs. Watson Coleman) submitted the following resolution; which was referred to the Committee on Rules

RESOLUTION
Amending the Rules of the House of Representatives to require that a standing committee (or subcommittee thereof) hearing be held whenever there is a moment of silence in the House for a tragedy involving gun violence.

 
That rule XI of the Rules of the House of Representatives is amended by adding at the end the following new clause:   Hearings related to moments of silence7.Whenever a moment of silence related to a tragedy in the United States or its territories involving gun violence occurs on the floor of the House, the Speaker shall announce on the next legislative day the standing committee (or subcommittee thereof) designated to hold a hearing on such event. Such hearing shall occur within ten legislative days of the day of the moment of silence. If the chair of the designated committee or subcommittee does not call the requested hearing within three calendar days of the Speaker’s announcement, a majority of the members of the committee or subcommittee may file in the offices of the committee or subcommittee their written notice that a hearing of the committee or subcommittee will be held. The written notice shall specify the date and hour of the hearing. The committee or subcommittee shall meet on that date and hour. Immediately upon the filing of the notice, the clerk of the committee or subcommittee shall notify all members of the committee or subcommittee that such hearing will be held and inform them of its date and hour. Such notice shall also be made publicly available in electronic form and shall be deemed to satisfy paragraph (g)(3)(A)(i) of clause 2 of this rule. Only the event that was the subject of the moment of silence may be considered at that hearing.. 

